DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 3/15/2021 has been entered and made of record.

The Applicant has canceled claim(s) 11-20.
The Applicant has included newly added claim(s) 21-25.
The application has pending claim(s) 1-10 and 21-25.

The replacement drawings were received on 3/15/2021.  These drawings are acceptable.

In response to the amendments filed on 3/15/2021:
The “Objections to the drawings and claims” have been entered and therefore the Examiner withdraws the objections to the drawings and claims.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Natalie Richer (Reg. No. 58,545) on May 24, 2021.
The application has been amended as follows:
For claim 1 on page 2 of Applicant’s Amendment after Non-Final dated 3/15/2021:
1.  Please replace -- bearing. -- at the last line with “bearing, the associating comprising determining a sun azimuth associated with a position approximately 180° from the position of the feature.”.

For claim 5 on page 2 of Applicant’s Amendment after Non-Final dated 3/15/2021:
1.  Please cancel claim 5.

For claim 6 on page 3 of Applicant’s Amendment after Non-Final dated 3/15/2021:
1.  Please replace -- bearing. -- at the last line with “bearing, the associating comprising determining a sun azimuth associated with a position approximately 180° from the position of the feature.”.

For claim 10 on page 3 of Applicant’s Amendment after Non-Final dated 3/15/2021:
1.  Please cancel claim 10.

For claim 21 on page 4 of Applicant’s Amendment after Non-Final dated 3/15/2021:
1.  Please replace -- based on a likelihood -- at line 4 with “based further on a likelihood”.

For claim 23 on page 4 of Applicant’s Amendment after Non-Final dated 3/15/2021:
1.  Please replace -- The method -- at line 1 with “The computer-implemented method”.
2.  Please replace -- based on a likelihood -- at line 4 with “based further on a likelihood”.

For claim 24 on page 4 of Applicant’s Amendment after Non-Final dated 3/15/2021:
1.  Please replace -- The method -- at line 1 with “The computer-implemented method”.

For claim 25 on page 4 of Applicant’s Amendment after Non-Final dated 3/15/2021:
1.  Please replace -- bearing. -- at the last line with “bearing, the associating comprising determining a sun azimuth associated with a position approximately 180° from the position of the feature.”.


















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-9, and 21-25 (now renumbered as 1-13, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: identifying a position of a feature in imagery based on a visual similarity of the feature to a shadow; determining, by one or more computing devices, an azimuth value based on the position of the feature in the imagery; calculating a compass bearing for a portion of the imagery based on the determined azimuth value; and associating the portion of the imagery with the calculated compass bearing, the associating comprising determining a sun azimuth associated with a position approximately 180° from the position of the feature.  
Similarly, independent claims 6 (now renumbered as claim 7, for issue) and 25 (now renumbered as claim 13, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Furukado (US 2007/0195089 A1, as applied in previous Office Action) discloses deriving the solar orientation from the shadow produced angle wherein the shadow produced angle is derived from the determined azimuth of the shadow.  However, Furukado does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 25, 2021